DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2021, May 17, 2021, November 3, 2021, July 14, 2022 and August 19, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: an intake configured to interface with a debris bin, in claim 32.
Such claim limitation(s) is/are: a sensor to detect a condition, in claim 32.
Such claim limitation(s) is/are: an air mover to produce an airflow, in claims 32 and 51.
Such claim limitation(s) is/are: a controller configured to cause a user notification, in claim 32.
Such claim limitation(s) is/are: a controller configured to execute instructions, in claim 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the a user output device (as in claim 46) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claims 36 and 48 both disclose that, “wherein the condition corresponds to a defective seal between the one or more conduits and the receptacle.” However, it is unclear how the sensor actually detects that a seal is defective. How does the sensor know when the seal has become defective? Does it directly monitor the structure of the seal such that it can detect when the structure changes? If so, how does it do this? Is it an optical sensor? Is the seal part of the pathway? If so, where is such a limitation previously described?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (9462920).

In reference to claim 32, Morin et al. disclose an evacuation station (205) for an autonomous cleaning robot (200), the evacuation station comprising:
a receptacle (formed as the receptacle holding bag [235] therein, Figure 2);
an intake (227) configured to interface with a debris bin (210) of the autonomous cleaning robot (Figure 2);
an air mover (218) to produce an airflow (222) to draw debris from the debris bin through the intake and into the receptacle during an evacuation process (Figure 2);
a sensor (228) to detect a condition (i.e. pressure) associated with a portion (i.e. the portion around the bag) of a pathway (see pathway of bold arrows) for the airflow within the evacuation station (Figure 2) as the air mover produces the airflow during the evacuation process (Column 7, Lines 25-39); and
a controller (208) configured to cause a user notification indicative of the condition to be provided in response to detection of the condition (See Column 9, Lines 12-26).

In reference to claim 33, Morin et al. disclose that configurations of the controller to cause the user notification indicative of the condition to be provided comprises configurations of the controller to: 
transmit, to a remote computing device (i.e. a computer system, see Column 9, Lines 13-14), data indicative of the condition to cause the remote computing device to provide the user notification indicative of the condition (Column 7, Lines 25-39). 

In reference to claim 34, Morin et al. disclose that the portion of the pathway for the airflow corresponds to a portion of the pathway through the receptacle (see bold arrows surrounding bag [235], Figure 2).

In reference to claim 35, Morin et al. disclose further comprising one or more conduits (230a, 230b, 230c) pneumatically connecting the intake to the receptacle (Figure 2), wherein the portion of the pathway for the airflow corresponds to a portion of the pathway through the one or more conduits (Figure 2).

In reference to claim 36, As Best Understood, Morin et al. disclose further comprising one or more conduits (230a, 230b, 230c) connected to the intake, wherein the one or more conduits is configured to pneumatically connect the intake to the receptacle (Figure 2), and wherein the condition corresponds (i.e. indirectly corresponding by monitoring the air pressure therein) to a defective seal (at 1305 in Figure 13) between the one or more conduits and the receptacle because if the device determines that bag (235) is full (Column 8, Lines 49--56) and subsequently if the airtight seal breaks, the air pressure being monitored will change or fluctuate (Column 7, Lines 64-67 and Column 8, Lines 3-21) thus indicating that the seal is defective. 

In reference to claim 37, Morin et al. disclose that the condition corresponds to an obstruction (i.e. occlusion) in the portion of the pathway for the airflow (Column 7, Line 53-Column 8, Line 2 and Column 8, Lines 49-52). 

In reference to claim 38, Morin et al. disclose that the sensor is a force sensor (228) or an optical sensor (Column 7, Lines 25-26). 

In reference to claim 39, Morin et al. disclose that the sensor is a pressure sensor (228, Column 7, Lines 25-26). 

In reference to claim 40, Morin et al. disclose configurations of the sensor to detect the condition associated with the portion of a pathway for the airflow within the evacuation station comprise configurations to detect an air pressure within the pathway being outside of an expected range (i.e. threshold, see Column 8, Line 49-Column 9, Line 26). 

In reference to claim 41, Morin et al. disclose that the expected range is computed based on one or more air pressures detected by the sensor during one or more successful evacuation processes performed by the evacuation station (Column 8, Lines 49-64).

In reference to claim 42, Morin et al. disclose that the air pressure corresponds to a steady-state air pressure within the pathway (Column 8, Lines 3-6). 

In reference to claim 43, Morin et al. disclose that the receptacle is configured to receive a filtering device (235) to store the debris drawn into the receptacle (Figure 2).

In reference to claim 44, Morin et al. disclose that the condition corresponds to a full state of the filtering device received by the receptacle (Column 8, Lines 49-52). 

In reference to claim 45, Morin et al. disclose that the controller is configured to cease operation of the air mover in response to detection of the condition (Column 8, Lines 36-38). 

Claims 46, 49-51 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morin et al. (2016/0166126).

In reference to claim 46, Morin et al. ‘126 disclose a computing device comprising:
a user output device (302);
a wireless communicator (300, see paragraph 85) configured to communicate with an evacuation station (200) for storing debris drawn by the evacuation station from an autonomous cleaning robot (100) and
a controller (230) configured to execute instructions to perform operations comprising:
receiving, using the wireless communicator, data indicative of a condition associated with a pathway in the evacuation station for airflow generated by the evacuation station to draw the debris into the evacuation station (see Figures 24a-24d), and
presenting a user notification (at 306 or 308) indicative of the condition and a user instruction (one click selection options 314) to address the condition (paragraph 86). 

In reference to claim 49, Morin et al. ‘126 disclose that the condition corresponds to a full state (at 306 in Figure 24a) of a removable filtering device (i.e. collection bag, see paragraph 82) received by the evacuation station, and the user instruction corresponds to an instruction to replace the removable filtering device with a new removable filtering device (Figure 24d). 

In reference to claim 50, Morin et al. ‘126 disclose that the user notification indicates a location (filter) on the evacuation station associated with the condition (Figure 24b). 

In reference to claim 51, Morin et al. ‘126 disclose a method comprising:
operating an air mover (see paragraph 59 and Figure 5a) of an evacuation station to produce an airflow to draw debris from an autonomous cleaning robot into the evacuation station during an evacuation process (paragraph 3);
detecting a condition (fullness) associated with a portion (portion around filter) of a pathway (129) for the airflow within the evacuation station as the air mover of the evacuation station produces the airflow during the evacuation process (Figure 5a); and
causing a user notification indicative of the condition to be provided in response to detecting the condition (Figures 24a-24d). 

In reference to claim 56, Morin et al. ‘126, disclose causing a user instruction to address the condition to be provided in response to detecting the condition (Figures 24a-24d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-56 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (9462920) in view of Morin et al. (2016/0166126). 

In reference to claim 46, Morin et al. disclose a computing device comprising:
a user output device (i.e. use’s mobile device, Column 9, Lines 16-18);
a communicator (i.e. computer system, see Column 9, Lines 12-20) configured to communicate with an evacuation station (205) for storing debris drawn by the evacuation station from an autonomous cleaning robot (200) and
a controller (208) configured to execute instructions to perform operations comprising:
receiving, using the communicator, data indicative of a condition (i.e. pressure) associated with a pathway (see pathway of bold arrows in the evacuation station for airflow generated by the evacuation station to draw the debris into the evacuation station (Column 7, Lines 25-39). 
Morin et al. lack specifically disclosing that, the communicator is wireless and presenting a user notification indicative of the condition and a user instruction to address the condition. 
	However, Morin et al. ‘126 teach that it is old and well known in the art at the time the invention was made to provide an evacuation station (200) with a wireless communication system (227, paragraph 81) and presenting a user notification (at 306 or 308) indicative of the condition and a user instruction (one click selection options 314) to address the condition (paragraphs 11 and 86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communicator, of Morin et al., with the known technique of providing the wireless communicator and presenting a user notification indicative, as taught by Morin et al. ‘126, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which effectively communicates information describing a status of the evacuation station to a mobile device thereby more quickly alerting a user of the status.

In reference to claim 47, Morin et al. disclose that the condition corresponds to an obstruction (i.e. occlusion) in the portion of the pathway for the airflow (Column 7, Line 53-Column 8, Line 2 and Column 8, Lines 49-52) and Morin et al. ‘126 teach of providing user instructions (see Figures 24a-24d) and because information describing “a status” (including the statue of conduits therein) of the evacuation station to a mobile device is taught by Morin et al. ‘126 (see paragraph 11) which can include an instruction to inspect one or more conduits of the evacuation station.  

In reference to claim 48, As Best Understood, Morin et al. disclose that the condition corresponds (i.e. indirectly corresponding by monitoring the air pressure therein) to a defective seal (at 1305 in Figure 13) between the one or more conduits and a removable filtering device (235) because if the device determines that bag (235) is full (Column 8, Lines 49--56) and subsequently if the airtight seal breaks, the air pressure being monitored will change or fluctuate (Column 7, Lines 64-67 and Column 8, Lines 3-21) thus indicating that the seal is defective and again Morin et al. ‘126 teach of providing the user instructions to a mobile device (see Figures 24a-24d and paragraph 11). 

In reference to claim 49, Morin et al. disclose that the condition corresponds to a full state (Column 8, Lines 49-52) of a removable filtering device (235) received by the evacuation station, and Morin et al. ‘126 teach of providing the user instruction corresponds to an instruction to replace the removable filtering device with a new removable filtering device (Figure 24d). 

In reference to claim 50, Morin et al. ‘126 disclose that the user notification indicates a location (filter) on the evacuation station associated with the condition (Figure 24b). 

In reference to claim 51, Morin et al. disclose a method comprising:
operating an air mover (218) of an evacuation station to produce an airflow to draw debris from an autonomous cleaning robot into the evacuation station during an evacuation process (Figure 2 and Column9, Lines 4-6);
detecting a condition (pressure or fullness) associated with a portion (portion around filter 235) of a pathway (222) for the airflow within the evacuation station as the air mover of the evacuation station produces the airflow during the evacuation process (Figure 2); and
Morin et al. lack, causing a user notification indicative of the condition to be provided in response to detecting the condition. 
	However, Morin et al. ‘126 teach that it is old and well known in the art at the time the invention was made to provide an evacuation station (200) with a wireless communication system (227, paragraph 81) that presents a user notification (at 306 or 308) indicative of the condition and a user instruction (one click selection options 314) to address the condition (paragraphs 11 and 86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Morin et al., with the known technique of presenting a user notification indicative, as taught by Morin et al. ‘126, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively communicates information describing a status of the evacuation station to a mobile device thereby more quickly alerting a user of the status. 

In reference to claim 52, Morin et al. disclose causing the user notification indicative of the condition to be provided comprises:
transmitting, to a remote computing device (i.e. server), data indicative of the condition to cause the remote computing device to provide the user notification indicative of the condition (Column 9, Lines 13-16). 

In reference to claim 53, Morin et al. disclose detecting the condition associated with the portion of a pathway for the airflow within the evacuation station as the air mover of the evacuation station produces the airflow during the evacuation process comprises:
detecting an air pressure within the pathway being outside of an expected range (Column 8, Lines 49-52). 

In reference to claim 54, Morin et al. disclose the expected range is computed based on one or more air pressures detected during one or more successful evacuation processes performed by the evacuation station (Column 8, Lines 49-56). 
In reference to claim 55, Morin et al. disclose the air pressure corresponds to a steady- state air pressure within the pathway (Column 8, Lines 3-6).

In reference to claim 56, Morin et al. ‘126, disclose causing a user instruction to address the condition to be provided in response to detecting the condition (Figures 24a-24d). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Einecke et al. (2015/0198952) also teaches that it is known in the art to provide a wireless communication (at 9 and 12) between a robot (2) and an evacuation station (3, Figure 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723